Name: Commission Regulation (EEC) No 1065/92 of 29 April 1992 amending for the second time Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit
 Type: Regulation
 Subject Matter: consumption;  plant product;  EU finance;  marketing
 Date Published: nan

 30 . 4. 92 Official Journal of the European Communities No L 112/25 COMMISSION REGULATION (EEC) No 1065/92 of 29 April 1992 amending for the second time Regulation (EEC) No 2282/90 laying down detailed rules for increasing the consumption and utilization of apples and the consumption of citrus fruit HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2282/90 is hereby amended as follows : 1 . the last sentence of the first paragraph of Article 6 is replaced by the following : 'However, for applications submitted :  in 1990, the list shall be drawn up before 1 April 1991 ,  in 1991 , the list shall be drawn up before 30 April 1992.'; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /90 of 7 May 1990 on measures to increase the consumption of citrus fruit ('), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilization of apples (2), and in particular Article 5 thereof, Whereas Article 6 of Commission Regulation (EEC) No 2282/90 (3), as amended by Regulation (EEC) No 2400/91 (4), provides that a list of successful applica ­ tions for financial assistance is to be drawn up by the Commission before 1 February ; Whereas Article 7 of Regulation (EEC) No 2282/90 provides that before 28 February the competent bodies of the Member States are to conclude contracts with inter ­ ested parties whose applications for financial assistance have been accepted ; Whereas those time limits are insufficient given in parti ­ cular the complexity of the proposals submitted ; whereas the time limits should be put back to 30 April and 15 May respectively ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 2. the last sentence of the first subparagraph of Article 7 (2) is replaced by the following : 'However, for applications submitted :  in 1990, contracts shall be concluded before 15 August 1991 ,  in 1991 , contracts shall be concluded before 15 May 1992.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1992 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 119, 11 . 5. 1990, p. 65. (2) OJ No L 119, 11 . 5. 1990, p. 53. (3) OJ No L 205, 3. 8 . 1990, p. 8 . (4) OJ No L 220, 8 . 8 . 1991 , p. 7.